Citation Nr: 1735164	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-27 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent disabling for residuals, left knee medial meniscectomy, including degenerative joint disease.

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980 and June 1983 to June 1989.

The matter of an increased rating for residuals, left knee medial meniscectomy, comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The matter of service connection for a left shoulder condition comes before the Board on appeal from a December 2007 rating decision of the Cleveland RO, which denied the claim.

The matters of service connection for bilateral hearing loss and tinnitus come before the Board on appeal from a November 2013 rating decision of the Cleveland RO, which denied both claims.

The matter of service connection for a bilateral hip condition comes before the Board on appeal from a February 2014 rating decision of the Cleveland RO, which denied the claim.

The Veteran and his spouse testified at a video conference hearing before a Veterans Law Judge (VLJ) in regards to the Veteran's left knee claim in June 2010.  The complete transcript of that hearing is associated with the claims file.  Unfortunately, the VLJ who performed the hearing was subsequently unavailable to continue the Veteran's appeal.  The Veteran was notified, but did not respond, to a June 2017 letter asking if he wished to have a new hearing.  As such, the Board finds that the Veteran waived his right to a new hearing in regards to the claim for his left knee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating

The Veteran is service-connected for residuals of a left knee medial meniscectomy.  The Veteran last received a VA medical examination in May 2012.  That examination diagnosed the Veteran with residuals of meniscectomy and found that the Veteran's condition caused him functional loss with frequent episodes of joint locking and pain.  The examiner noted no signs of joint effusion or instability of the knee.  Muscle strength was normal.  Degenerative arthritis was documented via X-ray.  As a result of the examination, the Veteran's 10 percent disability rating was continued.

The Board finds that for the purposes of evaluating the current degree of severity of the Veteran's condition, the May 2012 examination does not represent objective contemporaneous evidence upon which a decision can lie.  VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a new VA examination is warranted.




Service Connection

The Veteran submitted a VA Form 9 Appeal to the Board in August 2016, at which time he requested a video conference hearing in regards to his service connection claims.  This hearing request was followed with two memoranda, sent to the VA in August 2016 and September 2016, in which the Veteran reiterated his desire to have a video conference hearing with regard to these claims.  To date, this hearing request has been neither withdrawn nor scheduled.  Therefore, a remand is required in order to schedule the Veteran for the requested hearing.  38 C.F.R. § 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for residuals from a left knee medial meniscectomy, bilateral hip condition, bilateral hearing loss, tinnitus, and a left shoulder condition.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals from a left knee medial meniscectomy.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's left knee residuals.

3.  Schedule the Veteran for a video conference hearing for his service connection claims of a bilateral hip condition, bilateral hearing loss, tinnitus, and a left shoulder condition, before a Veterans Law Judge in accordance with the Veteran's request.  Notify the Veteran and his attorney of the date and time of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims should be re-adjudicated.  If any claim is not granted in full, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




